Title: To John Adams from Benjamin Henfrey, 1 April 1800
From: Henfrey, Benjamin
To: Adams, John



Sir
April the 1st. 1800—

Having noticed in the publick papers, that a motion had been made in Congress, by an Honble. Member, to empower your Excellency, to send out a person, or persons, to treat with the Indians; for the Land where the Virgin Copper is on Lake Superiour, And having made a Tour to the Lakes, for the purpose of Ascertaining this important fact, in which I succeeded to the satisfaction of the Company, on whose Account I went out, (and of which I was a partner) as your Excellency will see by the inclosed letters from two of the Gentlemen interested which I beg that your Excellency will peruse and consider of a private nature.
I also humbly commit to your perusal the inclosed Pamphlet with a view to give your Excellency all the means in my power of judging how far I may be an eligible person to go out (as a practical Mineralogist & Miner) with the Gentlemen whom your Excellency may entrust with this important negociation, and should I be so fortunate as to be thought worthy of your Excellencys notice every care and exertion in my power shall be used to bring this Important object into speedy Operation and which may soon be accomplished after the business is arranged with the Indians.
Knowing something of the temper of the Natives who are to be treated with may I venture to inform your Excellency that I am acquainted with an Indian Trader in that Country who has very great Influence among them and who (I will answer for) is a firm friend to this Government full proof of which he gave during General Waynes and former Indian Wars, he is a native of New Jersey and a Man of information and property.
This person could be engaged if your Excellency should approve the Measure and as I spent near two years amongst the Indians on the Lakes It may be in my power to render some service to the Gentlemen whom you may appoint to go out on this business.
May I inform your Excellency that after General Waynes treaty and while he was Absent at Philadelphia that several of the Nations on the Wabash and Lake Michigan had begun to raise the Hatchet against one another and which General Wilkinson empowered me to go and try to bury which I happily effected and they have remained at peace ever since. During my Tour I redeemed and brought In several unfortunate Captives  a Certificate of one party. A Certificate of one party I have the honor to inclose to your Excellencys. I also induced some Chiefs of the Pottowatamics & Ottawas to come in from the West of Lake Michigan and who told General Wayne that they were come to add another Link to the great Chain that he had formed and that he would find it none of the weakest.
Being an Englishman I deem it proper to note these particulars that your Excellency may be convinced of My sincerity it may also be proper to note that I am eight years in the Country and that I have obtained Certificates of Citizenship both of this state & of the Union.
Should I be so fortunate as to be thought eligible for the place I humbly solicit, if Your Excellency will Order your Commands to be addressed as under they shall be immediately attended to by / Sir / Your Obedt & most Humble Servant
Benjamin HenfreyGap Copper Mines near Lancaster
PS May I inform your Excellency that on my return from the Nor. Western territory I gave a peice of the Copper to General James Wilkinson who shewed it to your Excellency in Jany 1797. Since which I have been prosecuting this work, at Considerable expence with a Company who do not enable me to carry on the works with spirit. I am now executing a small Contract for the Secretary of the Navy for Copper Nails. Should I have the Honor to be employed by order of your Excellency these works will still be carried on.

